Shientag, J.
(concurring). I concur to reverse the orders granting temporary injunction and denying defendants’ cross motion to dismiss the complaint on the ground that a labor dispute is involved within the meaning of section 876-a of the Civil Practice Act and the complaint fails to allege compliance with the provisions of that section.
It should be pointed out, however, that the complaint, under its allegations and its broad prayer for relief, seeks to enjoin the union from picketing against all Englander products whether purchased by the retailers before or after the strike of Eng-*219lander employees. Indeed, the complaint, in one of its allegations, charges an unlawful threat by the union against the retailers to prevent them from “ ordering any further merchandise from the plaintiff, The Englander Company, Inc.”, and it is further alleged that “ in order for plaintiff, Ludwig Baumann & Company, to be in a competitive position with other department stores in the City of New York, it is required to stock and offer for sale the products of plaintiff, The Englander Company, Inc.”. With the dismissal of the complaint for noncompliance with the provisions of section 876-a of the Civil Practice Act, the injunction pendente lite necessarily falls.